Citation Nr: 1604134	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-24 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for medical services rendered on January 9, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 and February 2014 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Walla Walla, Washington.  The Veteran filed a notice of disagreement (NOD) in March 2014.  A statement of the case (SOC) was provided in June 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2014.

A review of the Veteran's electronic claims file revealed copies of a December 2015 brief from the Veteran's representative as well as copies of a January 2016 favorable ruling granting the Veteran's Motion to Advance on the Docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of unauthorized medical expenses. This claim was previously denied by the VAMC due to the fact the Veteran is enrolled in another medical insurance program and his medical expenses had already been paid, in part, by that program.  Additionally, this claim was denied due to the fact that other VA facilities were deemed to be available for the Veteran's care and that he should have sought out these facilities prior to utilizing private facilities.

Under 38 U.S.C.A. § 1725 (West 2014), payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized.  38 C.F.R. §§ 17.1000 -03 (2015).  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided.  38 C.F.R. § 17.1002.

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in certain situations, was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's other insurance. 

Nevertheless, another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725  is that the Veteran be enrolled in the VA health care system and have received care at a VA medical facility within the previous 24 months.  38 U.S.C.A. § 1725(b).  The record as it is currently before the Board does not address whether the Veteran meets this requirement.  As such, remand is required to determine if the Veteran was currently enrolled in the VA health care system at the time the unauthorized medical expenses were incurred, and whether he had received care at a VA medical facility in the prior 24 months.

Additionally, the Board must also make a factual determination as to whether VA gave prior authorization for the non-VA medical care provided by the Kadlec Regional Medical Center and the Columbia Basin Imaging from January 9, 2014. See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994). 

In this regard, the Veteran contends that he had seen his primary care provider for an annual physical at the VA Medical Center in Richland, Washington.  The provider indicated that the Veteran should have a chest x-ray taken just to be thorough.  Because the Walla Walla, Washington VAMC was over an hour away, the Veteran indicated that the provider authorized him to go to nearby Kadlec Regional Medical Center, who in turn scheduled the Veteran's x-ray through Columbia Basin Imaging.

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists. 

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710  or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").   In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained prior authorization for payment of the private medical services provided by the Kadlec Regional Medical Center and the Columbia Basin Imaging from January 9, 2014.  Likewise, although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, there is no indication that such application was made in this case.  However, the Board notes that the Veteran has indicated that he normally received treatment through the VAMC and that he did in fact seek prior authorization from VA before being treated at the Kadlec Regional Medical Center and the Columbia Basin Imaging from January 9, 2014.  Because it is reasonable to presume that an order from the Veteran's primary care provider to Kadlec Regional Medical Center and Columbia Basin Imaging to provide x-rays would be documented in both the Veteran's private treatment records from Kadlec Regional Medical Center and Columbia Basin Imaging, as well as the VAMC, the Board finds that it is necessary to obtain such VAMC records and attempt to obtain the private treatment records.  Furthermore, such records are necessary to determine whether the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Board also notes that, to the extent that such medical records do not provide accounting information for the financial liability of the Veteran's medical care, such records will also need to be obtained in order to further adjudicate this claim.
Last, the Veteran should be provided with a medical opinion regarding whether the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  An examination of the Veteran in this regard is not necessary, but the physician should be provided with the Veteran's claims file, to include any of the aforementioned requested documentation.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC should attempt to obtain authorizations to obtain relevant private treatment records from Kadlec Regional Medical Center and Columbia Basin Imaging.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The VAMC should clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in January 2014. A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file.

3. To the extent that such information is not provided in the Veteran's private medical records from Kadlec Regional Medical Center and Columbia Basin Imaging, the VAMC should seek to obtain an accounting of the costs of the Veteran's treatment from January 9, 2014 and the amounts which were paid by the Veteran's insurance.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. If the VAMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4. After any additional evidence has been associated with the claims file, the Veteran's claims file should be forwarded to an appropriate physician in order to ascertain whether the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




